

	

		II

		109th CONGRESS

		1st Session

		S. 1203

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Hagel (for himself,

			 Mr. Pryor, Mr.

			 Alexander, Mr. Craig,

			 Mrs. Dole, and Ms. Murkowski) introduced the following bill; which

			 was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide tax incentives for the investment in greenhouse gas intensity

		  reduction projects, and for other purposes.

	

	

		1.Short title; amendment of

			 Code

			(a)Short

			 titleThis title may be cited

			 as the Climate Change Technology Tax

			 Incentives Act of 2005.

			(b)Amendment of

			 CodeExcept as otherwise

			 expressly provided, whenever in this title an amendment or repeal is expressed

			 in terms of an amendment to, or repeal of, a section or other provision, the

			 reference shall be considered to be made to a section or other provision of the

			 Internal Revenue Code of 1986.

			IGreenhouse gas intensity reduction tax

			 incentives

			101.Greenhouse gas

			 intensity reduction investment tax credit

				(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 (relating to business-related credits) is amended

			 by adding at the end the following new section:

					

						45J.Greenhouse gas

				intensity reduction investment credit

							(a)Allowance of

				credit

								(1)In

				generalFor purposes of

				section 38, in the case of a taxpayer’s investment in a greenhouse gas

				intensity reduction project approved by the accreditation panel, the greenhouse

				gas intensity reduction investment credit determined under this section for the

				taxable year is an amount equal to—

									(A)percentage reduction in greenhouse gas

				intensity certified for such project for such year by the accreditation panel,

				multiplied by

									(B)the investment in such project during such

				year which is attributable, directly or indirectly, to the taxpayer, as

				determined by the accreditation panel.

									(2)Aggregate

				dollar limitationThe credit

				determined under paragraph (1) for any taxable year, when added to any credit

				allowed to the taxpayer with respect to the such project in any preceding

				taxable year, shall not exceed 50 percent of the investment attributable to the

				taxpayer with respect to such project through such taxable year.

								(b)Limitation on

				aggregate credit allowable

								(1)In

				generalThe amount of the

				greenhouse gas intensity reduction investment credit determined under

				subsection (a) for any project, when added to all such credits allowed to all

				taxpayers with respect to the such project shall not exceed the credit dollar

				amount allocated to such project under this subsection by the accreditation

				panel from the greenhouse gas intensity reduction investment credit limitation

				for the calendar year in which such allocation is made.

								(2)Time for making

				allocationAn allocation

				shall be taken into account under paragraph (1) only if it is made not later

				than the close of the calendar year in which the greenhouse gas intensity

				reduction project proposal with respect to such project is approved by the

				accreditation panel.

								(3)Overall

				limitation on aggregate credit allowableThe accreditation panel may allocate the

				aggregate credit dollar amount to any such project for a period not to exceed a

				10-year period beginning with the calendar year described in paragraph

				(2).

								(c)Limitation on

				amount of credits allocated

								(1)In

				generalThere is a greenhouse

				gas intensity reduction investment credit limitation amount for each calendar

				year. Such limitation amount is—

									(A)$400,000,000 for 2006,

									(B)$300,000,000 for 2007,

									(C)$300,000,000 for 2008,

									(D)$300,000,000 for 2009,

									(E)$300,000,000 for 2010, and

									(F)except as provided in paragraph (2), zero

				thereafter.

									(2)Carryover of

				unused issuance limitationIf

				for any calendar year the limitation amount imposed by paragraph (1) exceeds

				the amount of greenhouse gas intensity reduction investment credits allocated

				during such year, such excess shall be carried forward to the succeeding

				calendar year as an addition to the limitation imposed by paragraph (1).

								(d)Greenhouse gas

				intensity reduction project; greenhouse gas intensity; accreditation

				panelFor purposes of this

				section—

								(1)Greenhouse gas

				intensity reduction projectThe term greenhouse gas intensity

				reduction project means any project approved under this section by the

				accreditation panel. Such approval shall be based on the following

				criteria:

									(A)The extent of the reduction in greenhouse

				gas intensity proposed for the project.

									(B)Improvements in system efficiency.

									(C)In the case of projects located outside the

				United States, the extent of technology transfer.

									(D)The existence and nature of agreements for

				sharing project benefits and liability between the taxpayer and any host

				government.

									(2)Greenhouse gas

				intensityThe greenhouse gas

				intensity for any period is equal to the volume of emissions divided by the

				economic output associated with a project as compared to a greenhouse gas

				intensity baseline established after the date of the enactment of this section.

				The comparison to such baseline may be made by geographic regions, industry

				segments, or on a taxpayer basis.

								(3)Accreditation

				panelThe term

				accreditation panel means a panel jointly certified by the

				Secretary and the Secretary of Commerce.

								(e)Recapture of

				credit in certain cases

								(1)In

				generalIf, at any time

				during the 20-year period of a greenhouse gas intensity reduction project,

				there is a recapture event with respect to such project, then the tax imposed

				by this chapter for the taxable year in which such event occurs shall be

				increased by the credit recapture amount.

								(2)Credit

				recapture amountFor purposes

				of paragraph (1)—

									(A)In

				generalThe credit recapture

				amount is an amount equal to the recapture percentage of all greenhouse gas

				intensity reduction investment credits previously allowable to a taxpayer with

				respect to any investment in such project that is attributable to such

				taxpayer.

									(B)Recapture

				percentageThe recapture

				percentage shall be 100 percent if the recapture event occurs during the first

				5 years of the project, 75 percent if the recapture event occurs during the

				second 5 years of the project, 50 percent if the recapture event occurs during

				the third 5 years of the project, 25 percent if the recapture event occurs

				during the fourth 5 years of the project, and 0 percent if the recapture event

				occurs at any time after the 20th year of the project.

									(3)Recapture

				eventFor purposes of

				paragraph (1), there is a recapture event with respect to a greenhouse gas

				intensity reduction project if—

									(A)the taxpayer violates a term or condition

				of the approval of the project by the accreditation panel at any time,

									(B)the taxpayer adopts a practice which the

				accreditation panel has specified in its approval of the project as a practice

				which would tend to defeat the purposes of the program, or

									(C)the taxpayer disposes of any ownership

				interest arising out of its investment that the accreditation panel has

				determined is attributable to the project, unless the accreditation panel

				determines that such disposition will not have any adverse effect on the

				greenhouse gas intensity reduction project.

									If an event which otherwise would be

				a recapture event is outside the control of the taxpayer, as determined by the

				accreditation panel, such event shall not be treated as a recapture event with

				respect to such taxpayer.(4)Special

				rules

									(A)Tax benefit

				ruleThe tax for the taxable

				year shall be increased under paragraph (1) only with respect to credits

				allowed by reason of this section which were used to reduce tax liability. In

				the case of credits not so used to reduce tax liability, the carryforwards and

				carrybacks under section 39 shall be appropriately adjusted.

									(B)No credits

				against taxAny increase in

				tax under this subsection shall not be treated as a tax imposed by this chapter

				for purposes of determining the amount of any credit under this chapter or for

				purposes of section 55.

									(f)Disallowance of

				double benefit

								(1)Basis

				reductionThe basis of any

				investment in a greenhouse gas intensity reduction project shall be reduced by

				the amount of any credit determined under this section with respect to such

				investment.

								(2)Charitable

				deduction disallowedNo

				deduction shall be allowed to a taxpayer under section 170 with respect to any

				contribution which the accreditation panel certifies to the Secretary

				constitutes an investment in a greenhouse gas intensity reduction project that

				is attributable to such taxpayer.

								(g)Certification

				to SecretaryThe

				accreditation panel shall certify to the Secretary before January 31 of each

				year with respect to each taxpayer which has made an investment in a greenhouse

				gas intensity reduction project—

								(1)the amount of the greenhouse gas intensity

				reduction investment credit allowable to such taxpayer for the preceding

				calendar year,

								(2)whether a recapture event occurred with

				respect to such taxpayer during the preceding calendar year, and

								(3)the credit recapture amount, if any, with

				respect to such taxpayer for the preceding calendar year.

								(h)RegulationsThe Secretary shall prescribe such

				regulations as may be appropriate to carry out this section, including

				regulations—

								(1)which limit the credit for investments

				which are directly or indirectly subsidized by other Federal benefits,

								(2)which prevent the abuse of the provisions

				of this section through the use of related parties, and

								(3)which impose appropriate reporting

				requirements.

								.

				(b)Credit made

			 part of general business creditSubsection (b) of section 38 is amended by

			 striking plus at the end of paragraph (18), by striking the

			 period at the end of paragraph (19) and inserting , plus, and by

			 adding at the end the following new paragraph:

					

						(20)the greenhouse gas intensity reduction

				investment credit determined under section

				45J(a).

						.

				(c)Deduction for

			 unused creditSubsection (c)

			 of section 196 is amended by striking and at the end of

			 paragraph (11), by striking the period at the end of paragraph (12) and

			 inserting , and, and by adding at the end the following new

			 paragraph:

					

						(13)the greenhouse gas intensity reduction

				investment credit determined under section

				45J(a).

						.

				(d)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by

			 adding at the end the following new item:

					

						

							Sec. 45J. Greenhouse gas

				intensity reduction investment

				credit.

						

						.

				(e)Effective

			 dateThe amendments made by

			 this section shall apply to investments made after December 31, 2005.

				IIEnergy efficiency provisions

			ARenewable energy

				201.Sense of the Senate

			 regarding extension of renewable energy creditIt is the sense of the Senate that the

			 income tax credit for electricity produced from certain renewable resources

			 under section 45 of the Internal Revenue Code of 1986 should be extended

			 through 2010.

				BNuclear power

				211.Credit for

			 production from advanced nuclear power facilities

					(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 (relating to business related credits), as amended

			 by this Act, is amended by adding at the end the following new section:

						

							45K.Credit for

				production from advanced nuclear power facilities

								(a)General

				ruleFor purposes of section

				38, the advanced nuclear power facility production credit of any taxpayer for

				any taxable year is equal to the product of—

									(1)0.6 cent, multiplied by

									(2)the kilowatt hours of electricity—

										(A)produced by the taxpayer at an advanced

				nuclear power facility during the 10-year period beginning on the date the

				facility was originally placed in service, and

										(B)sold by the taxpayer to an unrelated person

				during the taxable year.

										(b)National

				limitation

									(1)In

				generalThe amount of credit

				which would (but for this subsection and subsection (c)) be allowed with

				respect to any facility for any taxable year shall not exceed the amount which

				bears the same ratio to such amount of credit as—

										(A)the national megawatt capacity limitation

				allocated to the facility, bears to

										(B)the total megawatt nameplate capacity of

				such facility.

										(2)Amount of

				national limitationThe

				national megawatt capacity limitation shall be 8,000 megawatts.

									(3)Allocation of

				limitationThe Secretary

				shall allocate the national megawatt capacity limitation in such manner as the

				Secretary may prescribe.

									(4)RegulationsNot later than 6 months after the date of

				the enactment of this section, the Secretary shall prescribe such regulations

				as may be necessary or appropriate to carry out the purposes of this

				subsection. Such regulations shall provide a certification process under which

				the Secretary, after consultation with the Secretary of Energy, shall approve

				and allocate the national megawatt capacity limitation.

									(c)Other

				limitations

									(1)Annual

				limitationThe amount of the

				credit allowable under subsection (a) (after the application of subsection (b))

				for any taxable year with respect to any facility shall not exceed an amount

				which bears the same ratio to $125,000,000 as—

										(A)the national megawatt capacity limitation

				allocated under subsection (b) to the facility, bears to

										(B)1000.

										(2)Other

				limitationsRules similar to

				the rules of section 45(b) shall apply for purposes of this section, except

				that paragraph (2) thereof shall not apply to the 0.6 cent under subsection

				(a)(1).

									(d)Advanced

				nuclear power facilityFor

				purposes of this section, the term advanced nuclear power facility

				means any advanced nuclear facility—

									(1)which is owned by the taxpayer and which

				uses nuclear energy to produce electricity, and

									(2)which is originally placed in service after

				the date of the enactment of this paragraph and before January 1, 2010.

									(e)Other rules to

				applyRules similar to the

				rules of paragraphs (1), (2), (3), (4), and (5) of section 45(e) shall apply

				for purposes of this section.

								

					(b)Credit treated

			 as business creditSection

			 38(b), as amended by this Act, is amended by striking plus at

			 the end of paragraph (19), by striking the period at the end of paragraph (20)

			 and inserting , plus, and by adding at the end the following new

			 paragraph:

						

							(21)the advanced nuclear power facility

				production credit determined under section

				45K(a).

							.

					(c)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1, as amended by

			 this Act, is amended by adding at the end the following new item:

						

							

								Sec. 45K. Credit for production

				from advanced nuclear power

				facilities.

							

							.

					(d)Effective

			 dateThe amendments made by

			 this section shall apply to production in taxable years ending after the date

			 of the enactment of this Act.

					212.Investment tax

			 credit for investments in nuclear power facilities

					(a)New credit for

			 nuclear power facilitiesSection 46 is amended by—

						(1)striking and at the end of

			 paragraph (1),

						(2)striking the period at the end of paragraph

			 (2) and inserting , and, and

						(3)inserting after paragraph (2) the following

			 new paragraph:

							

								(3)the nuclear power facility construction

				credit.

								.

						(b)Nuclear power

			 facility construction creditSubpart E of part IV of subchapter A of

			 chapter 1 is amended by inserting after section 48 the following new

			 section:

						

							48A.Nuclear power

				facility construction credit

								(a)In

				generalFor purposes of

				section 46, the nuclear power facility construction credit for any taxable year

				is 10 percent of so much of the qualified nuclear power facility expenditures

				paid or incurred by the taxpayer with respect to a qualified nuclear power

				facility.

								(b)When

				expenditures taken into account

									(1)In

				generalQualified nuclear

				power facility expenditures shall be taken into account for the taxable year in

				which the qualified nuclear power facility is placed in service.

									(2)Coordination

				with subsection (c)The amount which would (but for this

				paragraph) be taken into account under paragraph (1) with respect to any

				qualified nuclear power facility shall be reduced (but not below zero) by any

				amount of qualified nuclear power facility expenditures taken into account

				under subsection (c) by the taxpayer or a predecessor of the taxpayer (or, in

				the case of a sale and leaseback described in section 50(a)(2)(C), by the

				lessee), to the extent any amount so taken into account has not been required

				to be recaptured under section 50(a).

									(c)Progress

				expenditures

									(1)In

				generalA taxpayer may elect

				to take into account qualified nuclear power facility expenditures.

										(A)Self-constructed

				propertyIn the case of a

				qualified nuclear power facility which is a self-constructed facility, in the

				taxable year for which such expenditures are properly chargeable to capital

				account with respect to such facility.

										(B)Acquired

				facilityIn the case of a

				qualified nuclear facility which is not self-constructed property, in the

				taxable year in which such expenditures are paid.

										(2)Special rules

				for applying paragraph (1)For purposes of paragraph (1)—

										(A)Component

				parts, etcProperty which is

				not self-constructed property and which is to be a component part of, or is

				otherwise to be included in, any facility to which this subsection applies

				shall be taken into account in accordance with paragraph (1)(B).

										(B)Certain

				borrowing disregardedAny

				amount borrowed directly or indirectly by the taxpayer on a nonrecourse basis

				from the person constructing the facility for the taxpayer shall not be treated

				as an amount expended for such facility.

										(C)Limitation for

				facilities or components which are not self-constructed

											(i)In

				generalIn the case of a

				facility or a component of a facility which is not self-constructed, the amount

				taken into account under paragraph (1)(B) for any taxable year shall not exceed

				the amount which represents the portion of the overall cost to the taxpayer of

				the facility or component of a facility which is properly attributable to the

				portion of the facility or component which is completed during such taxable

				year.

											(ii)Carry-over of

				certain amountsIn the case

				of a facility or component of a facility which is not self-constructed, if for

				the taxable year—

												(I)the amount which (but for clause (i)) would

				have been taken into account under paragraph (1)(B) exceeds the limitation of

				clause (i), then the amount of such excess shall be taken into account under

				paragraph (1)(B) for the succeeding taxable year, or

												(II)the limitation of clause (i) exceeds the

				amount taken into account under paragraph (1)(B), then the amount of such

				excess shall increase the limitation of clause (i) for the succeeding taxable

				year.

												(D)Determination

				of percentage of completionThe determination under subparagraph (C)(i)

				of the portion of the overall cost to the taxpayer of the construction which is

				properly attributable to construction completed during any taxable year shall

				be made on the basis of engineering or architectural estimates or on the basis

				of cost accounting records. Unless the taxpayer establishes otherwise by clear

				and convincing evidence, the construction shall be deemed to be completed not

				more rapidly than ratably over the normal construction period.

										(E)No progress

				expenditures for certain prior periodsNo qualified nuclear facility expenditures

				shall be taken into account under this subsection for any period before the

				first day of the first taxable year to which an election under this subsection

				applies.

										(F)No progress

				expenditures for property for year it is placed in service, etcIn the case of any qualified nuclear

				facility, no qualified nuclear facility expenditures shall be taken into

				account under this subsection for the earlier of—

											(i)the taxable year in which the facility is

				placed in service, or

											(ii)the first taxable year for which recapture

				is required under section 50(a)(2) with respect to such facility, or for any

				taxable year thereafter.

											(3)Self-constructedFor purposes of this subsection—

										(A)the term self-constructed

				facility means any facility if it is reasonable to believe that more

				than half of the qualified nuclear facility expenditures for such facility will

				be made directly by the taxpayer, and

										(B)a component of a facility shall be treated

				as not self-constructed if the cost of the component is at least 5 percent of

				the expected cost of the facility and the component is acquired by the

				taxpayer.

										(4)ElectionAn election shall be made under this

				section for a qualified nuclear power facility by claiming the nuclear power

				facility construction credit for expenditures described in paragraph (1) on a

				tax return filed by the due date for such return (taking into account

				extensions). Such an election shall apply to the taxable year for which made

				and all subsequent taxable years. Such an election, once made, may be revoked

				only with the consent of the Secretary.

									(d)Definitions and

				special rulesFor purposes of

				this section—

									(1)Qualified

				nuclear power facilityThe

				term qualified nuclear power facility means a nuclear power

				facility, as defined in section 168(e)(8), the construction of which was

				approved by the Nuclear Regulatory Commission on or before December 31, 2014,

				and begun on or before December 31, 2020.

									(2)Qualified

				nuclear power facility expenditures

										(A)In

				generalThe term

				qualified nuclear power facility expenditures means any amount

				properly chargeable to capital account—

											(i)with respect to a qualified nuclear power

				facility,

											(ii)for which depreciation is allowable under

				section 168, and

											(iii)which are incurred before the qualified

				nuclear power facility is placed in service or in connection with the placement

				of such facility in service.

											(B)Limitation per

				facilityThe amount of

				qualified nuclear power facility expenditures which may be taken into account

				under subsection (a) with respect to any qualified nuclear power facility shall

				not exceed $10,000,000.

										(C)Pre-effective

				date expendituresQualified

				nuclear power facility expenditures do not include any expenditures incurred by

				the taxpayer before January 1, 2008, unless such expenditures constitute less

				than 20 percent of the total qualified nuclear power facility expenditures

				(determined without regard to this subparagraph) for the qualified nuclear

				power facility.

										(3)Delays and

				suspension of construction

										(A)In

				generalFor purposes of

				applying this section and section 50, a nuclear power facility that is under

				construction shall cease to be treated as a facility that will be a qualified

				nuclear power facility as of the earlier of—

											(i)the date on which the taxpayer decides to

				terminate construction of the facility, or

											(ii)the last day of any 24 month period in

				which the taxpayer has failed to incur qualified nuclear power facility

				expenditures totaling at least 20 percent of the expected total cost of the

				nuclear power facility.

											(B)Authority to

				waiveThe Secretary may waive

				the application of clause (ii) of subparagraph (A) if the Secretary determines

				that the taxpayer intended to continue the construction of the qualified

				nuclear power facility and the expenditures were not incurred for reasons

				outside the control of the taxpayer.

										(C)Resumption of

				constructionIf a nuclear

				power facility that is under construction ceases to be a qualified nuclear

				power facility by reason of paragraph (2) and work is subsequently resumed on

				the construction of such facility—

											(i)the date work is subsequently resumed shall

				be treated as the date that construction began for purposes of paragraph (1),

				and

											(ii)if the facility is a qualified nuclear

				power facility, the qualified nuclear power facility expenditures shall be

				determined without regard to any delay or temporary termination of construction

				of the

				facility.

											.

					(c)Provisions

			 relating to credit recapture

						(1)Progress

			 expenditure recapture rules

							(A)Basic

			 rulesSubparagraph (A) of

			 section 50(a)(2) is amended to read as follows:

								

									(A)In

				generalIf during any taxable

				year any building to which section 47(d) applied or any facility to which

				section 48A(c) applied ceases (by reason of sale or other disposition,

				cancellation or abandonment of contract, or otherwise) to be, with respect to

				the taxpayer, property which, when placed in service, will be a qualified

				rehabilitated building or a qualified nuclear power facility, then the tax

				under this chapter for such taxable year shall be increased by an amount equal

				to the aggregate decrease in the credits allowed under section 38 for all prior

				taxable years which would have resulted solely from reducing to zero the credit

				determined under this subpart with respect to such building or

				facility.

									.

							(B)Amendment to

			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2) is

			 amended—

								(i)by inserting or paragraph (2) of

			 section 48A(b) after paragraph (2) of section

			 47(b),

								(ii)by inserting or section

			 48A(b)(1) after section 47(b)(1), and

								(iii)by inserting or facility

			 after building.

								(C)Amendment of

			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) is

			 amended—

								(i)by inserting or section

			 48A(c) after section 47(d), and

								(ii)by inserting or qualified nuclear

			 power facility expenditures after qualified rehabilitation

			 expenditures.

								(D)Conforming

			 amendmentSubparagraph (D) of

			 section 50(a)(2) is amended by inserting or section 48A(c) after

			 section 47(d).

							(d)No basis

			 adjustmentSection 50(c) is

			 amended by inserting at the end the following new paragraph:

						

							(6)Nuclear power

				facility construction creditParagraphs (1) and (2) shall not apply to

				the nuclear power facility construction

				credit.

							.

					(e)Technical

			 amendmentsThe table of

			 sections for subpart E of part IV of subchapter A of chapter 1 is amended by

			 inserting after the item for section 48 the following new item:

						

							

								Sec. 48A. Nuclear power facility construction

				credit.

							

							.

					(f)Effective

			 dateThe amendments made by

			 this section of this Act shall apply to expenditures incurred in taxable years

			 beginning after December 31, 2007.

					213.Tax-exempt financing

			 of nuclear power facilities

					(a)In

			 generalSubsection (a) of

			 section 142 is amended—

						(1)by striking or at the end of

			 paragraph (13),

						(2)by striking the period at the end of

			 paragraph (14) and inserting , or, and

						(3)by inserting at the end the following new

			 paragraph:

							

								(15)nuclear power

				facility.

								.

						(b)DefinitionSection 142 is amended by inserting at the

			 end the following new subsection:

						

							(m)Nuclear power

				facilityFor purposes of

				subsection (a)(15), the term nuclear power facility means a

				nuclear power facility (within the meaning of section 168(e)(8)) and any

				nuclear fuel assemblies (within the meaning of section 168(e)(8)(B)) initially

				included in any such

				facility.

							.

					(c)Exemption from

			 volume capParagraph (3) of

			 section 146(g) (exempting certain exempt facility bonds from the state volume

			 caps) is amended—

						(1)by striking or (14) and

			 inserting (14), or (15), and

						(2)by striking and qualified green

			 building and sustainable design projects and inserting qualified

			 green building and sustainable design projects and nuclear power

			 facilities.

						(d)Exemption from

			 alternative depreciationParagraph (5) of section 168(g) is amended

			 by inserting at the end the following new subparagraph:

						

							(D)Nuclear power

				facilityThe term

				tax-exempt bond financed property does not include any nuclear

				power facility that is financed with bonds described in section

				142(a)(15).

							.

					(e)Effective

			 dateThe amendments made by

			 this section of this Act shall apply with respect to bonds issued on or after

			 January 1, 2006, and before January 1, 2011.

					IIIResearch credits

			301.Sense of the Senate

			 regarding permanent extension of research creditIt is the sense of the Senate that the

			 income tax credit for increasing research activities under section 41 of the

			 Internal Revenue Code of 1986 should be permanently extended, the rates of the

			 alternative incremental credit under such section should be increased, and an

			 alternative simplified credit for qualified research expenses should be

			 instituted.

			IVSunset

			401.Sunset

				(a)In

			 generalAll provisions of,

			 and amendments made by, this Act shall not apply to taxable years beginning

			 after December 31, 2010.

				(b)Application of

			 certain lawsThe Internal

			 Revenue Code of 1986 shall be applied and administered to taxable years

			 beginning after December 31, 2010, as if the provisions and amendments

			 described in subsection (a) had never been enacted.

				

